DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Figure 5, contact hole 71 is not shown formed in layer 112 so that item 171 is connected to D4 as disclosed, see paragraph 100 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287).
In reference to claim 1, Song et al. (US 2017/0140706), hereafter “Song,” discloses a display device, with reference to Figure 8, comprising: 
a display element that includes a pixel electrode (anode) and a common electrode, paragraphs 81 and 181;
a driving thin-film transistor T1, paragraph 83;
a first thin-film transistor T4 connected to a gate electrode of the driving thin-film transistor and a first initialization voltage line VL1, paragraph 119; 
a second thin-film transistor T7 connected to the pixel electrode of the display element and a second initialization voltage line VL1; and 
a common voltage line VL2 connected to the first initialization voltage line and the second initialization voltage line, paragraph 165.
Song does not disclose a common voltage line connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line.
Her et al. (US 2016/0126287) hereafter “Her,” discloses a display device including teaching a common voltage line, ELVSS in Figures 14 and 15, connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line, paragraphs 87, 143, and 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a common voltage line to be connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line. One would have been motivated to do so in order to set the initialization voltage sufficiently low, paragraph 87.
In reference to claim 2, Song discloses the first initialization voltage line VL1 and the second initialization voltage line VL1 each extend in a first direction and are spaced apart from each other, and the common voltage line VL2 extends in a second direction different from the first direction and crosses each of the first initialization voltage line and the second initialization voltage line, Figure 8.
In reference to claim 7, Song discloses a driving voltage line PL connected to the driving thin-film transistor, paragraph 83, wherein the driving voltage line comprises: a first driving voltage line PL that extends in a first direction; and a second driving voltage line Cst2 that extends in a second direction different from the first direction and is connected to the first driving voltage line, paragraph 129.
In reference to claim 10, Song discloses a capacitor, Cst in Figure 2, connected to the gate electrode of the driving thin-film transistor T1 and the driving voltage line PL, paragraph 92.
In reference to claim 11, Song discloses a display device, with reference to Figure 8, comprising: 
a plurality of pixels, wherein each of the plurality of pixels includes at least two sub-pixels and each of the at least two sub-pixels includes a pixel electrode, paragraphs 81 and 181; 
a first initialization voltage line VL! and a second initialization voltage line VL1, wherein each of the first initialization voltage line and the second initialization voltage line extends in a first direction (horizontal) and are connected to pixels that are adjacent in the first direction; 
a plurality of first common voltage lines VL2 positioned between pixels that are adjacent in the first direction, extend in a second direction (vertical) different from the first direction, and are connected to the first initialization voltage line and the second initialization voltage line, paragraph 165; and
 a common electrode that faces the pixel electrodes of the plurality of pixels, paragraph 181.
Song does not disclose a same voltage is transmitted to the common electrode and the plurality of first common voltage lines.
Her discloses a display device including teaching a common voltage line, ELVSS in Figures 14 and 15, connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line, paragraphs 87, 143, and 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a common voltage line to be connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line. One would have been motivated to do so in order to set the initialization voltage sufficiently low, paragraph 87.
In reference to claim 17, Song discloses a plurality of data lines, DL1, DL2, respectively connected to the sub-pixels and that extend in the second direction, paragraph 71.
In reference to claim 18, Song disclose a display device, with reference to Figure 8, comprising:
 a plurality of pixels; 
a first initialization voltage line VL1;
 a second initialization voltage line, VL1, wherein each of the first initialization voltage line and the second initialization voltage line extends in a first direction (horizontal) and is connected to adjacent pixels; 
a plurality of first common voltage lines VL2 positioned between adjacent pixels, that extend in a second direction (vertical) different from the first direction, and that are connected to the first initialization voltage line and the second initialization voltage line, paragraph 165; and
a common electrode that faces the plurality of pixels, paragraph 181.
 Song does not disclose a plurality of connecting electrodes that connect the plurality of first common voltage lines and the common electrode, 
wherein a same voltage is transmitted to the common electrode and the plurality of first common voltage lines.
Her discloses a display device including teaching a common electrode, CE in Figure 3, that faces the plurality of pixels, a plurality of connecting electrodes VC that connect the plurality of first common voltage lines CL (ELVSS in MLR) and the common electrode, paragraph 67, a plurality of common voltage line, ELVSS in Figures 14 and 15, connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line, paragraphs 87, 143, and 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a plurality of connecting electrodes to connect the plurality of first common voltage lines and the common electrode, a common voltage line to be connected to the first initialization voltage line and the second initialization voltage line, wherein a same voltage is transmitted to the common electrode and to the common voltage line. One would have been motivated to do so in order to set the initialization voltage sufficiently low, at the common voltage, paragraph 87.
In reference to claim 20, Song discloses a driving thin-film transistor T1 that is connected to first initialization voltage line; and a driving voltage line PL connected to the driving thin-film transistor, paragraph 83, wherein the driving voltage line comprises: a first driving voltage line PL that extends in a first direction (vertical); and a second driving voltage line Cst2 that extends in a second direction (horizontal) different from the first direction and is connected to the first driving voltage line, paragraph 129.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287) as applied to claims 1 and 11 above and further in view of Park et al. (US 2016/0064411).
In reference to claims 3 and 12, Song does not disclose the first initialization voltage line and the second initialization voltage line each include a semiconductor material.
Park et al. (US 2016/0064411) discloses a display device including teaching an initialization voltage line, VINTL in Figure 10, including a semiconductor material, paragraphs 116 and 120. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first initialization voltage line and the second initialization voltage line to each include a semiconductor material. One would have been motivated to do so in order to form the initialization voltage line of the same material and on the same layer as the active layer, paragraph 120.

Claims 4, 5, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287) as applied to claims 1 and 11 above and further in view of Lee et al. (US 2019/0207168).
In reference to claim 4, Song does not disclose a connecting electrode disposed on a layer between the common voltage line and the pixel electrode and connected to the common voltage line and the common electrode.
Lee et al. (US 2019/0207168), hereafter “Lee,” discloses a display device including teaching a connecting electrode, ACT in Figure 2, disposed on a layer between the common voltage line AC and the pixel electrode ANO and connected to the common voltage line and the common electrode CAT, paragraphs 40 and 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a connecting electrode to be disposed on a layer between the common voltage line and the pixel electrode and connected to the common voltage line and the common electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one layering of wiring lines for another to satisfy design need. 
In reference to claim 5, Her teaches connecting electrodes comprising: a connecting electrode, VC2 in Figure 4, that overlaps a region in which a first voltage line Cli is connected to the common voltage line TEL; and a second connecting electrode VC2 that overlaps a region in which the second voltage line CLj is connected to the common voltage line, paragraphs 68-70, 143, and 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the connecting electrode to comprise: a first connecting electrode that overlaps a region in which the first initialization voltage line is connected to the common voltage line; and a second connecting electrode that overlaps a region in which the second initialization voltage line is connected to the common voltage line. One would have been motivated to do so in order to reduce the ohmic drop of the negative power supply voltage (ELVSS) of the cathode, paragraph 110.
In reference to claim 13, Song does not disclose a plurality of connecting electrodes disposed on a layer between the first common voltage lines and the pixel electrodes and that contact the plurality of first common voltage lines and the common electrode.
Lee discloses a display device including teaching a plurality of connecting electrodes, ACT in Figure 2, disposed on a layer between the common voltage lines AC and the pixel electrodes ANO and that contact the plurality of common voltage lines and the common electrode CAT, paragraphs 40 and 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a plurality of connecting electrodes to be disposed on a layer between the first common voltage lines and the pixel electrodes and that contact the plurality of first common voltage lines and the common electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one layering of wiring lines for another to satisfy design need. 
In reference to claim 14, Her teaches the plurality of connecting electrodes, VC2 in Figure 4, include a first connecting electrode disposed in a region in which a first voltage line Cli and the first common voltage line TEL overlap each other, and a second connecting electrode VC2 disposed in a region in which a second voltage line Clj and the first common voltage line overlap each other, paragraphs 68-70, 143, and 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plurality of connecting electrodes to include a first connecting electrode disposed in a region in which the first initialization voltage line and the first common voltage line overlap each other, and a second connecting electrode disposed in a region in which the second initialization voltage line and the first common voltage line overlap each other. One would have been motivated to do so in order to reduce the ohmic drop of the negative power supply voltage (ELVSS) of the cathode, paragraph 110.
In reference to claim 19, Song in view of Her does not disclose the plurality of connecting electrodes are disposed on a layer between the first common voltage lines and the pixel electrodes.
Lee discloses a display device including teaching a plurality of connecting electrodes, ACT in Figure 2, disposed on a layer between the common voltage lines AC and the pixel electrodes ANO and that contact the plurality of common voltage lines and the common electrode CAT, paragraphs 40 and 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a plurality of connecting electrodes to be disposed on a layer between the first common voltage lines and the pixel electrodes and that contact the plurality of first common voltage lines and the common electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one layering of wiring lines for another to satisfy design need. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287) as applied to claim 4 above and further in view of Eom (US 2010/0060147).
In reference to claim 6, Song does not disclose a data line disposed on a layer between the common voltage line and the connecting electrode.
Eom (US 2010/0060147) discloses a display device including teaching a data line, 111 disposed on a layer between the common voltage line 135 and the connecting electrode 165, Figures 3 and 4 and paragraphs 45, 50, and 67-69. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a data line to be disposed on a layer between the common voltage line and the connecting electrode. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, in order to route the signal lines of the device according to design needs.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287) as applied to claims 7 above and further in view of Kim (US 2014/0132584).
In reference to claim 8, Song discloses the driving voltage line PL is positioned on a same layer as the common voltage line VL2, Figure 9.
Song does not disclose first and second driving voltage lines on the same layer.
Kim (US 2014/0132584) discloses a display device including teaching first and second driving voltage lines, PL and 118 in Figures 8 and 9, on the same layer, paragraph 55, 58, 75, and 77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first driving voltage line and the second driving voltage line to be positioned on a same layer as the common voltage line. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a single body wiring for separate wires in contact through a contact hole, paragraph 58.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0140706) in view of Her et al. (US 2016/0126287) as applied to claims 7 above and further in view of Ko (US 2003/0128173).
In reference to claim 9, Song in view of Her does not disclose a data line positioned on a layer between the driving voltage line and the pixel electrode.
Ko (US 2003/0128173) discloses a display device including teaching a data line, 122 in Figures 3 and 4, positioned on a layer between the driving voltage line 151, 152 and the pixel electrode 161, paragraphs 29-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a data line positioned on a layer between the driving voltage line and the pixel electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one layering of wiring lines for another to satisfy design needs.




Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a plurality of second common voltage lines positioned between adjacent pixels in the first direction and that extend in the second direction; and a plurality of connecting electrodes disposed on a layer between the second common voltage lines and the pixel electrodes, wherein each of the plurality of connecting electrodes contacts the second common voltage lines and the common electrode, wherein the plurality of first common voltage lines and the plurality of second common voltage lines are alternately positioned along the first direction, and wherein each of the plurality of second common voltage lines is connected to the first initialization voltage line and the second initialization voltage line; in combination with the other recited limitations in the base claims.
Claim 16 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a plurality of second common voltage lines, wherein each of the plurality of second common voltage lines extends in the second direction and is positioned between pixels that are adjacent in the first direction; and a plurality of connecting electrodes disposed on a layer between the second common voltage lines and the pixel electrodes, wherein each of the plurality of connecting electrodes contacts one of the second common voltage lines and the common electrode, wherein a pair of a first common voltage line and a second common voltage line are positioned adjacent to each other between adjacent pixels, and wherein each of the plurality of second common voltage lines is connected to the first initialization voltage line and the second initialization voltage line; in combination with the other recited limitations in the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897